(Slip Opinion)              OCTOBER TERM, 2008                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                         ARIZONA v. JOHNSON

      CERTIORARI TO THE COURT OF APPEALS OF ARIZONA

 No. 07–1122. Argued December 9, 2008—Decided January 26, 2009
In Terry v. Ohio, 392 U. S. 1, this Court held that a “stop and frisk”
  may be conducted without violating the Fourth Amendment’s ban on
  unreasonable searches and seizures if two conditions are met. First,
  the investigatory stop (temporary detention) must be lawful, a re
  quirement met in an on-the-street encounter when a police officer
  reasonably suspects that the person apprehended is committing or
  has committed a crime. Second, to proceed from a stop to a frisk
  (patdown for weapons), the officer must reasonably suspect that the
  person stopped is armed and dangerous. For the duration of a traffic
  stop, the Court recently confirmed, a police officer effectively seizes
  “everyone in the vehicle,” the driver and all passengers. Brendlin v.
  California, 551 U. S. 249, 255.
     While patrolling near a Tucson neighborhood associated with the
  Crips gang, police officers serving on Arizona’s gang task force
  stopped an automobile for a vehicular infraction warranting a cita
  tion. At the time of the stop, the officers had no reason to suspect the
  car’s occupants of criminal activity. Officer Trevizo attended to re
  spondent Johnson, the back-seat passenger, whose behavior and
  clothing caused Trevizo to question him. After learning that Johnson
  was from a town with a Crips gang and had been in prison, Trevizo
  asked him get out of the car in order to question him further, out of
  the hearing of the front-seat passenger, about his gang affiliation.
  Because she suspected that he was armed, she patted him down for
  safety when he exited the car. During the patdown, she felt the butt
  of a gun. At that point, Johnson began to struggle, and Trevizo hand
  cuffed him. Johnson was charged with, inter alia, possession of a
  weapon by a prohibited possessor. The trial court denied his motion
  to suppress the evidence, concluding that the stop was lawful and
  that Trevizo had cause to suspect Johnson was armed and dangerous.
2                        ARIZONA v. JOHNSON

                                 Syllabus

    Johnson was convicted. The Arizona Court of Appeals reversed.
    While recognizing that Johnson was lawfully seized, the court found
    that, prior to the frisk, the detention had evolved into a consensual
    conversation about his gang affiliation. Trevizo, the court therefore
    concluded, had no right to pat Johnson down even if she had reason
    to suspect he was armed and dangerous. The Arizona Supreme
    Court denied review.
Held: Officer Trevizo’s patdown of Johnson did not violate the Fourth
 Amendment’s prohibition on unreasonable searches and seizures.
 Pp. 5–9.
    (a) Terry established that, in an investigatory stop based on rea
 sonably grounded suspicion of criminal activity, the police must be
 positioned to act instantly if they have reasonable cause to suspect
 that the persons temporarily detained are armed and dangerous. 392
 U. S., at 24. Because a limited search of outer clothing for weapons
 serves to protect both the officer and the public, a patdown is consti
 tutional. Id., at 23–24, 27, 30–31. Traffic stops, which “resemble, in
 duration and atmosphere, the kind of brief detention authorized in
 Terry,” Berkemer v. McCarty, 468 U. S. 420, 439, n. 29, are “especially
 fraught with danger to police officers,” Michigan v. Long, 463 U. S.
 1032, 1047, who may minimize the risk of harm by exercising “ ‘un
 questioned command of the situation,’ ” Maryland v. Wilson, 519 U. S.
 408, 414. Three decisions cumulatively portray Terry’s application in
 a traffic-stop setting. In Pennsylvania v. Mimms, 434 U. S. 106 (per
 curiam), the Court held that “once a motor vehicle has been lawfully
 detained for a traffic violation, the police officers may order the driver
 to get out of the vehicle without violating the Fourth Amendment,”
 id., at 111, n. 6, because the government’s “legitimate and weighty”
 interest in officer safety outweighs the “de minimis” additional intru
 sion of requiring a driver, already lawfully stopped, to exit the vehi
 cle, id., at 110–111. Citing Terry, the Court further held that a
 driver, once outside the stopped vehicle, may be patted down for
 weapons if the officer reasonably concludes that the driver might be
 armed and dangerous. 434 U. S., at 112. Wilson, 519 U. S., at 413,
 held that the Mimms rule applies to passengers as well as drivers,
 based on “the same weighty interest in officer safety.” Brendlin, 551
 U. S., at 263, held that a passenger is seized, just as the driver is,
 “from the moment [a car stopped by the police comes] to a halt on the
 side of the road.” A passenger’s motivation to use violence during the
 stop to prevent apprehension for a crime more grave than a traffic
 violation is just as great as that of the driver. 519 U. S., at 414. And
 as “the passengers are already stopped by virtue of the stop of the
 vehicle,” id., at 413–414, “the additional intrusion on the passenger is
 minimal,” id., at 415. Pp. 5–7.
                     Cite as: 555 U. S. ____ (2009)                     3

                                Syllabus

     (b) The Arizona Court of Appeals recognized that, initially, Johnson
  was lawfully detained incident to the legitimate stop of the vehicle in
  which he was a passenger, but concluded that once Officer Trevizo
  began questioning him on a matter unrelated to the traffic stop, pat
  down authority ceased to exist, absent reasonable suspicion that
  Johnson had engaged, or was about to engage, in criminal activity.
  The court portrayed the interrogation as consensual, and, Johnson
  emphasizes, Trevizo testified that Johnson could have refused to exit
  the vehicle and to submit to the patdown. But Trevizo also testified
  that she never advised Johnson he did not have to answer her ques
  tions or otherwise cooperate with her. A lawful roadside stop begins
  when a vehicle is pulled over for investigation of a traffic violation.
  The temporary seizure of driver and passengers ordinarily continues,
  and remains reasonable, for the duration of the stop. Normally, the
  stop ends when the police have no further need to control the scene,
  and inform the driver and passengers they are free to leave. An offi
  cer’s inquiries into matters unrelated to the justification for the traf
  fic stop do not convert the encounter into something other than a law
  ful seizure, so long as the inquiries do not measurably extend the
  stop’s duration. See Muehler v. Mena, 544 U. S. 93, 100–101. A rea
  sonable passenger would understand that during the time a car is
  lawfully stopped, he or she is not free to terminate the encounter
  with the police and move about at will. Nothing occurred in this case
  that would have conveyed to Johnson that, prior to the frisk, the traf
  fic stop had ended or that he was otherwise free “to depart without
  police permission.” Brendlin, 551 U. S., at 257. Trevizo was not re
  quired by the Fourth Amendment to give Johnson an opportunity to
  depart without first ensuring that, in so doing, she was not permit
  ting a dangerous person to get behind her. Pp. 7–9.
217 Ariz. 58, 170 P. 3d 667, reversed and remanded.

  GINSBURG, J., delivered the opinion for a unanimous Court.
                        Cite as: 555 U. S. ____ (2009)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 07–1122
                                   _________________


     ARIZONA, PETITIONER v. LEMON MONTREA 

                    JOHNSON 

   ON WRIT OF CERTIORARI TO THE COURT OF APPEALS OF 

                 ARIZONA, DIVISION TWO

                               [January 26, 2009]

  JUSTICE GINSBURG delivered the opinion of the Court.
  This case concerns the authority of police officers to
“stop and frisk” a passenger in a motor vehicle temporarily
seized upon police detection of a traffic infraction. In a
pathmarking decision, Terry v. Ohio, 392 U. S. 1 (1968),
the Court considered whether an investigatory stop (tem
porary detention) and frisk (patdown for weapons) may be
conducted without violating the Fourth Amendment’s ban
on unreasonable searches and seizures. The Court upheld
“stop and frisk” as constitutionally permissible if two
conditions are met. First, the investigatory stop must be
lawful. That requirement is met in an on-the-street en
counter, Terry determined, when the police officer rea
sonably suspects that the person apprehended is commit
ting or has committed a criminal offense. Second, to
proceed from a stop to a frisk, the police officer must rea
sonably suspect that the person stopped is armed and
dangerous.
  For the duration of a traffic stop, we recently confirmed,
a police officer effectively seizes “everyone in the vehicle,”
the driver and all passengers. Brendlin v. California, 551
2                  ARIZONA v. JOHNSON

                    Opinion of the Court

U. S. 249, 255 (2007). Accordingly, we hold that, in a
traffic-stop setting, the first Terry condition—a lawful
investigatory stop—is met whenever it is lawful for police
to detain an automobile and its occupants pending inquiry
into a vehicular violation. The police need not have, in
addition, cause to believe any occupant of the vehicle is
involved in criminal activity. To justify a patdown of the
driver or a passenger during a traffic stop, however, just
as in the case of a pedestrian reasonably suspected of
criminal activity, the police must harbor reasonable suspi
cion that the person subjected to the frisk is armed and
dangerous.
                              I
   On April 19, 2002, Officer Maria Trevizo and Detectives
Machado and Gittings, all members of Arizona’s gang task
force, were on patrol in Tucson near a neighborhood asso
ciated with the Crips gang. At approximately 9 p.m., the
officers pulled over an automobile after a license plate
check revealed that the vehicle’s registration had been
suspended for an insurance-related violation. Under
Arizona law, the violation for which the vehicle was
stopped constituted a civil infraction warranting a cita
tion. At the time of the stop, the vehicle had three occu
pants—the driver, a front-seat passenger, and a passenger
in the back seat, Lemon Montrea Johnson, the respondent
here. In making the stop the officers had no reason to
suspect anyone in the vehicle of criminal activity. See
App. 29–30.
   The three officers left their patrol car and approached
the stopped vehicle. Machado instructed all of the occu
pants to keep their hands visible. Id., at 14. He asked
whether there were any weapons in the vehicle; all re
sponded no. Id., at 15. Machado then directed the driver
to get out of the car. Gittings dealt with the front-seat
passenger, who stayed in the vehicle throughout the stop.
                 Cite as: 555 U. S. ____ (2009)            3

                     Opinion of the Court

See id., at 31. While Machado was getting the driver’s
license and information about the vehicle’s registra
tion and insurance, see id., at 42–43, Trevizo attended to
Johnson.
   Trevizo noticed that, as the police approached, Johnson
looked back and kept his eyes on the officers. Id., at 12.
When she drew near, she observed that Johnson was
wearing clothing, including a blue bandana, that she
considered consistent with Crips membership. Id., at 17.
She also noticed a scanner in Johnson’s jacket pocket,
which “struck [her] as highly unusual and cause [for]
concern,” because “most people” would not carry around a
scanner that way “unless they’re going to be involved in
some kind of criminal activity or [are] going to try to evade
the police by listening to the scanner.” Id., at 16. In
response to Trevizo’s questions, Johnson provided his
name and date of birth but said he had no identification
with him. He volunteered that he was from Eloy, Arizona,
a place Trevizo knew was home to a Crips gang. Johnson
further told Trevizo that he had served time in prison for
burglary and had been out for about a year. 217 Ariz. 58,
60, 170 P. 3d 667, 669 (App. 2007).
   Trevizo wanted to question Johnson away from the
front-seat passenger to gain “intelligence about the gang
[Johnson] might be in.” App. 19. For that reason, she
asked him to get out of the car. Ibid. Johnson complied.
Based on Trevizo’s observations and Johnson’s answers to
her questions while he was still seated in the car, Trevizo
suspected that “he might have a weapon on him.” Id., at
20. When he exited the vehicle, she therefore “patted him
down for officer safety.” Ibid. During the patdown, Tre
vizo felt the butt of a gun near Johnson’s waist. 217 Ariz.,
at 60, 170 P. 3d, at 669. At that point Johnson began to
struggle, and Trevizo placed him in handcuffs. Ibid.
   Johnson was charged in state court with, inter alia,
possession of a weapon by a prohibited possessor. He
4                   ARIZONA v. JOHNSON

                     Opinion of the Court

moved to suppress the evidence as the fruit of an unlawful
search. The trial court denied the motion, concluding that
the stop was lawful and that Trevizo had cause to suspect
Johnson was armed and dangerous. See App. 74–78. A
jury convicted Johnson of the gun-possession charge. See
217 Ariz., at 60–61, 170 P. 3d, at 669–670.
   A divided panel of the Arizona Court of Appeals re
versed Johnson’s conviction. Id., at 59, 170 P. 3d, at 668.
Recognizing that “Johnson was [lawfully] seized when the
officers stopped the car,” id., at 62, 170 P. 3d, at 671, the
court nevertheless concluded that prior to the frisk the
detention had “evolved into a separate, consensual en
counter stemming from an unrelated investigation by
Trevizo of Johnson’s possible gang affiliation,” id., at 64,
170 P. 3d, at 673. Absent “reason to believe Johnson was
involved in criminal activity,” the Arizona appeals court
held, Trevizo “had no right to pat him down for weapons,
even if she had reason to suspect he was armed and dan
gerous.” Ibid.
   Judge Espinosa dissented. He found it “highly unrealis
tic to conclude that merely because [Trevizo] was courte
ous and Johnson cooperative, the ongoing and virtually
simultaneous chain of events [had] somehow ‘evolved into
a consensual encounter’ in the few short moments in
volved.” Id., at 66, 170 P. 3d, at 675. Throughout the
episode, he stressed, Johnson remained “seized as part of
[a] valid traffic stop.” Ibid. Further, he maintained,
Trevizo “had a reasonable basis to consider [Johnson]
dangerous,” id., at 67, 170 P. 3d, at 676, and could there
fore ensure her own safety and that of others at the scene
by patting down Johnson for weapons.
   The Arizona Supreme Court denied review. No. CR–07–
0290–PR, 2007 Ariz. LEXIS 154 (Nov. 29, 2007). We
granted certiorari, 554 U. S. ___ (2008), and now reverse
the judgment of the Arizona Court of Appeals.
                 Cite as: 555 U. S. ____ (2009)            5

                     Opinion of the Court

                               II 

                               A

   We begin our consideration of the constitutionality of
Officer Trevizo’s patdown of Johnson by looking back to
the Court’s leading decision in Terry v. Ohio, 392 U. S. 1
(1968). Terry involved a stop for interrogation of men
whose conduct had attracted the attention of a patrolling
police officer. The officer’s observation led him reasonably
to suspect that the men were casing a jewelry shop in
preparation for a robbery. He conducted a patdown, which
disclosed weapons concealed in the men’s overcoat pockets.
This Court upheld the lower courts’ determinations that
the interrogation was warranted and the patdown, per
missible. See id., at 8.
   Terry established the legitimacy of an investigatory stop
“in situations where [the police] may lack probable cause
for an arrest.” Id., at 24. When the stop is justified by
suspicion (reasonably grounded, but short of probable
cause) that criminal activity is afoot, the Court explained,
the police officer must be positioned to act instantly on
reasonable suspicion that the persons temporarily de
tained are armed and dangerous. Ibid. Recognizing that
a limited search of outer clothing for weapons serves to
protect both the officer and the public, the Court held the
patdown reasonable under the Fourth Amendment. Id., at
23–24, 27, 30–31.
   “[M]ost traffic stops,” this Court has observed, “resem
ble, in duration and atmosphere, the kind of brief deten
tion authorized in Terry.” Berkemer v. McCarty, 468 U. S.
420, 439, n. 29 (1984). Furthermore, the Court has recog
nized that traffic stops are “especially fraught with danger
to police officers.” Michigan v. Long, 463 U. S. 1032, 1047
(1983). “ ‘The risk of harm to both the police and the occu
pants [of a stopped vehicle] is minimized,’ ” we have
stressed, “ ‘if the officers routinely exercise unquestioned
command of the situation.’ ” Maryland v. Wilson, 519 U. S.
6                   ARIZONA v. JOHNSON

                      Opinion of the Court

408, 414 (1997) (quoting Michigan v. Summers, 452 U. S.
692, 702–703 (1981)); see Brendlin, 551 U. S., at 258.
Three decisions cumulatively portray Terry’s application
in a traffic-stop setting: Pennsylvania v. Mimms, 434 U. S.
106 (1977) (per curiam); Maryland v. Wilson, 519 U. S. 408
(1997); and Brendlin v. California, 551 U. S. 249 (2007).
  In Mimms, the Court held that “once a motor vehicle
has been lawfully detained for a traffic violation, the police
officers may order the driver to get out of the vehicle
without violating the Fourth Amendment’s proscription of
unreasonable searches and seizures.” 434 U. S., at 111,
n. 6. The government’s “legitimate and weighty” interest
in officer safety, the Court said, outweighs the “de mini
mis” additional intrusion of requiring a driver, already
lawfully stopped, to exit the vehicle. Id., at 110–111.
Citing Terry as controlling, the Court further held that a
driver, once outside the stopped vehicle, may be patted
down for weapons if the officer reasonably concludes that
the driver “might be armed and presently dangerous.” 434
U. S., at 112.
  Wilson held that the Mimms rule applied to passengers
as well as to drivers. Specifically, the Court instructed
that “an officer making a traffic stop may order passengers
to get out of the car pending completion of the stop.” 519
U. S., at 415. “[T]he same weighty interest in officer
safety,” the Court observed, “is present regardless of
whether the occupant of the stopped car is a driver or
passenger.” Id., at 413.
  It is true, the Court acknowledged, that in a lawful
traffic stop, “[t]here is probable cause to believe that the
driver has committed a minor vehicular offense,” but
“there is no such reason to stop or detain the passengers.”
Ibid. On the other hand, the Court emphasized, the risk
of a violent encounter in a traffic-stop setting “stems not
from the ordinary reaction of a motorist stopped for a
speeding violation, but from the fact that evidence of a
                 Cite as: 555 U. S. ____ (2009)            7

                     Opinion of the Court

more serious crime might be uncovered during the stop.”
Id., at 414. “[T]he motivation of a passenger to employ
violence to prevent apprehension of such a crime,” the
Court stated, “is every bit as great as that of the driver.”
Ibid. Moreover, the Court noted, “as a practical matter,
the passengers are already stopped by virtue of the stop of
the vehicle,” id., at 413–414, so “the additional intrusion
on the passenger is minimal,” id., at 415.
  Completing the picture, Brendlin held that a passenger
is seized, just as the driver is, “from the moment [a car
stopped by the police comes] to a halt on the side of the
road.” 551 U. S., at 263. A passenger therefore has stand
ing to challenge a stop’s constitutionality. Id., at 256–259.
  After Wilson, but before Brendlin, the Court had stated,
in dictum, that officers who conduct “routine traffic
stop[s]” may “perform a ‘patdown’ of a driver and any
passengers upon reasonable suspicion that they may be
armed and dangerous.” Knowles v. Iowa, 525 U. S. 113,
117–118 (1998). That forecast, we now confirm, accurately
captures the combined thrust of the Court’s decisions in
Mimms, Wilson, and Brendlin.
                              B
  The Arizona Court of Appeals recognized that, initially,
Johnson was lawfully detained incident to the legitimate
stop of the vehicle in which he was a passenger. See 217
Ariz., at 64, 170 P. 3d, at 673. But, that court concluded,
once Officer Trevizo undertook to question Johnson on a
matter unrelated to the traffic stop, i.e., Johnson’s gang
affiliation, patdown authority ceased to exist, absent
reasonable suspicion that Johnson had engaged, or was
about to engage, in criminal activity. See id., at 65, 170
P. 3d, at 674. In support of the Arizona court’s portrayal
of Trevizo’s interrogation of Johnson as “consensual,”
Johnson emphasizes Trevizo’s testimony at the suppres
sion hearing. Responding to the prosecutor’s questions,
8                      ARIZONA v. JOHNSON

                         Opinion of the Court

Trevizo affirmed her belief that Johnson could have “re
fused to get out of the car” and “to turn around for the pat
down.” App. 41.
   It is not clear why the prosecutor, in opposing the sup
pression motion, sought to portray the episode as consen
sual. Cf. Florida v. Bostick, 501 U. S. 429 (1991) (holding
that police officers’ search of a bus passenger’s luggage can
be based on consent). In any event, Trevizo also testified
that she never advised Johnson he did not have to answer
her questions or otherwise cooperate with her. See App.
45. And during cross-examination, Trevizo did not dis
agree when defense counsel asked “in fact you weren’t
seeking [Johnson’s] permission . . . ?” Id., at 36. As the
dissenting judge observed, “consensual” is an “unrealistic”
characterization of the Trevizo-Johnson interaction.
“[T]he encounter . . . took place within minutes of the
stop”; the patdown followed “within mere moments” of
Johnson’s exit from the vehicle; beyond genuine debate,
the point at which Johnson could have felt free to leave
had not yet occurred. See 217 Ariz., at 66, 170 P. 3d, at
675.1
   A lawful roadside stop begins when a vehicle is pulled
over for investigation of a traffic violation. The temporary
seizure of driver and passengers ordinarily continues, and
remains reasonable, for the duration of the stop. Nor
mally, the stop ends when the police have no further need
to control the scene, and inform the driver and passengers
they are free to leave. See Brendlin, 551 U. S., at 258. An
officer’s inquiries into matters unrelated to the justifica
tion for the traffic stop, this Court has made plain, do not
——————
  1 The Court of Appeals majority did not assert that Johnson reasona

bly could have felt free to leave. Instead, the court said “a reasonable
person in Johnson’s position would have felt free to remain in the
vehicle.” 217 Ariz. 58, 64, 170 P. 3d 667, 673 (2007). That position,
however, appears at odds with our decision in Maryland v. Wilson, 519
U. S. 408 (1997). See supra, at 6–7.
                   Cite as: 555 U. S. ____ (2009)                  9

                       Opinion of the Court

convert the encounter into something other than a lawful
seizure, so long as those inquiries do not measurably
extend the duration of the stop. See Muehler v. Mena, 544
U. S. 93, 100–101 (2005).
  In sum, as stated in Brendlin, a traffic stop of a car
communicates to a reasonable passenger that he or she is
not free to terminate the encounter with the police and
move about at will. See 551 U. S., at 257. Nothing oc
curred in this case that would have conveyed to Johnson
that, prior to the frisk, the traffic stop had ended or that
he was otherwise free “to depart without police permis
sion.” Ibid. Officer Trevizo surely was not constitution
ally required to give Johnson an opportunity to depart the
scene after he exited the vehicle without first ensuring
that, in so doing, she was not permitting a dangerous
person to get behind her.2
                       *     *    *
  For the reasons stated, the judgment of the Arizona
Court of Appeals is reversed, and the case is remanded for
further proceedings not inconsistent with this opinion.

                                                    It is so ordered.




——————
 2 The  Arizona Court of Appeals assumed, “without deciding, that
Trevizo had reasonable suspicion that Johnson was armed and danger
ous.” 217 Ariz., at 64, 170 P. 3d, at 673. We do not foreclose the
appeals court’s consideration of that issue on remand.